DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Remarks
The Amendment filed on March 04th, 2021 is acknowledged.  By this amendment, claims 8 and 15 have been amended and claims 7, 18, and 19 have been cancelled.  Accordingly, claims 1-6, 8-17, and 20 are currently pending in this application and claims 1, 8, and 15 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In dependent claim 9, line 2, please replace “a lowermost level of the levels of” with --a lowermost tier of the tiers of--.
In dependent claim 9, line 3, please replace “an uppermost levels of the levels of” with --the uppermost tier of the tiers of--.
In dependent claim 12, line 2, please replace “an uppermost level of the alternating levels of” with --the uppermost tier of the alternating tiers of--.

Allowable Subject Matter
Claims 1-6, 8-17, and 20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on March 04th, 2021 (see Applicant’s persuasive arguments in the remarks on page 6, line 2 to page 11, line 13), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a second insulative material over the first insulative material between the first stair step structure and the second stair step structure and contacting an uppermost tier of the dielectric material and the another material of the first stair step structure and the second stair step structure, the liner material intervening between a portion of the first insulative material and a portion of the second insulative material", as recited in independent claim 8 and “a first liner and a second liner between the steps of the stair step structure and the first insulative material, the first liner and the second liner intervening between a portion of the first insulative material and a portion of the second insulative material”, as recited in independent claim 15.
Claims 9-14 and 16, 17, and 20 also allowed as being directly or indirectly dependent of the allowed independent base claim 8 and 15, respectively.
Claims 1-6 are allowed for the same reason as set forth in paragraphs 11 and 13 of the office action that was mailed on December 22nd.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892